Citation Nr: 0329930	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to the residuals of a chip fracture of the right 
ring finger, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986 and from May 1989 to September 1993.  His DD Form 214 
shows that in addition, he had two year, ten months, and five 
days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
his appeal has been obtained.

2.  The veteran's residuals of a fracture of the right ring 
finger are characterized by some limitation of motion, and 
some limitation of function, of that finger.  They are not 
characterized by ankylosis or limitation of function of the 
hand.


CONCLUSION OF LAW

The criteria for an evaluation in excess of noncompensable 
for the residuals of a fracture of the right ring finger have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5155, 5227 (2002), 5155, 5227, 5230 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (the VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA, that is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In the instant case, the Board finds that VA has complied 
with the applicable requirements of the statute.  The veteran 
has not identified any evidence that may be pertinent to his 
claim that the RO has not now obtained and considered.  The 
RO notified the veteran of the requirements in law to 
establish entitlement to an increased disability rating.  
Specifically, the RO notified him that for an increased 
evaluation of his right finger disability to be granted, the 
evidence had to show that the disability met the criteria set 
forth in the rating schedule for a compensable evaluation.  
At the time of this notice, the applicable criterion was 
ankylosis (including ankylosis rated as amputation).  
Subsequently, on August 26, 2002, revised rating criteria for 
finger disabilities went into effect.  These criteria are not 
only ankylosis (to include ankylosis rated as amputation) but 
also limitation of motion.  At no time before the case was 
transferred to the Board did the RO review the claim under, 
or otherwise notify the veteran of, the revised rating 
provisions.  Thus, the Board has considered whether the 
veteran's due process rights would be prejudiced if it were 
to decide the claim now rather than remand it to the RO to 
accomplish this review.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993) (Board should not decide a question that had 
not been addressed by the RO if doing so would prejudice the 
due process rights of the claimant).  The Board has concluded 
that they would not.  Under the revised rating criteria, as 
is explained fully in the decision that follows, a 
compensable evaluation is unavailable for either ankylosis or 
limitation of motion of the ring finger and ankylosis of a 
single digit may not be rated as amputation.  It is apparent, 
then, that a compensable evaluation for the veteran's right 
finger disability could not be granted under the revised 
rating criteria.  Therefore, remanding the claim to the RO 
for it to consider, and to notify the veteran of, the revised 
rating criteria for finger disabilities could not advance his 
ability to establish entitlement to an increased rating and 
accordingly, is not a due process measure that is necessary 
or appropriate in this case.  Neither the VCAA nor judicial 
precedent requires such action.  Rather, it is appropriate 
that the Board decide the claim at this point in the appeal.

ii.	Evaluation of residuals of a chip fracture
of the right ring finger

Principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2003).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 38 
C.F.R. § 4.21 (2003).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
shall be assigned if the disability picture presented 
approximates the criteria for that rating more nearly than 
the criteria for the lower rating.  38 C.F.R. § 4.7 (2003).

Disability evaluations require consideration of the effect of 
pain, weakness, fatigability, and incoordination on 
functional abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2003).  VA regulations provide that functional loss must be 
considered in evaluating disabilities on the basis of 
limitation of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  
VA adjudicators must consider whether 38 C.F.R. § 4.40, 
concerning functional loss due to pain, and 38 C.F.R. § 4.45, 
concerning functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint "must be 
applied to determine if a compensable rating is warranted."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Deluca 
v. Brown, 8 Vet. App. 202 (1995).  A schedular disability 
rating based on limitation of motion may be augmented under 
38 C.F.R. §§ 4.40, 4.45 for additional disability due to 
functional loss resulting from such factors.  Id.

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

Background

His service medical records show that in October 1984, the 
veteran was treated for a chip fracture of the "proximal 
middle phalanx," "proximal dorsel aspect," of the right 
fourth finger and the finger placed in a splint.  His service 
medical records also show that the veteran is right handed.

In conjunction with his claim of entitlement to service 
connection for disability of the right finger, the veteran 
was given a VA examination of the hand, thumb, and fingers in 
November 1993.  The examiner reported that the veteran 
complained that his right ring finger was sometimes painful 
and would become stiff with changes in the weather.  The 
examiner found on objective examination that that there was 
slight crepitus with flexion of the right ring finger; that 
there were no anatomical or functional defects of the right 
finger; that the veteran could fold his fingers almost to the 
distal proximal edge of his palm; that his ability to grasp 
objects was 5/5for each hand; that his hammer grip strength 
and strength against resistance were 5/5 for each hand; and 
that there were no functional defects of either hand.  X-rays 
taken of the right ring finger were negative.  The examiner's 
diagnosis for the right ring finger was "[p]ossibly early 
degenerative joint disease of the right ring finger secondary 
to trauma."

In a March 1994 rating decision, the veteran was granted 
service connection for a chip fracture of the right ring 
finger with a noncompensable evaluation.

In conjunction with a claim of entitlement to an increased 
rating for his right finger disability, the veteran was given 
a VA examination of the hand, thumb, and fingers in August 
1997.  The examiner reported that the veteran complained that 
he was not able to bend the right ring finger ("with regard 
to hyperextension") as much as the others and the finger 
would become painful when the weather was cold; reported that 
he was not taking any medication for pain; and denied having 
any difficulty with activities such as writing, brushing his 
teeth, combing his hair, and picking up objects.  The 
examiner found on objective examination that there were no 
evident nodules, effusions, or erythema of the right hand and 
in particular, the right fourth finger; that the veteran was 
able to touch the tips of all of his fingers on the right 
hand to the median transverse fold of the palm; that he was 
able to grasp objects without difficulty, to grip them, and 
to pick up a paper clip; that sensation of the right hand was 
intact; that motor strength in the right hand was 5/5; and 
that he was able to extent his "PIP" (proximal 
interphalangeal) joint of the right ring finger to 0 degrees 
but could not achieve with that finger the "hyperextension" 
that he had with his other fingers.  X-rays taken of the 
right ring finger were negative.  The examiner's diagnosis 
for the right ring finger was "[h]istory of right fourth 
finger chip fracture with no limitation in function."

The veteran submitted his current claim for an increased 
rating of his right ring finger disability in November 2000 
(with a claim for an increased rating of a spine disability).  
In his statement of claim, he cited "the feeling of the 
right ring finger."

A VA examination of the spine performed in February 2001 
included an assessment of the right ring finger and right 
hand.  The examiner noted that the veteran said that he was a 
police officer on leave from his job and that he was right 
handed.  The examiner reported that the veteran complained 
that he had decreased range of motion of the right ring 
finger and that the finger became stiff in cold weather; 
complained of intermittent pain (which he rated 7 on a scale 
of 1 to 10) in the right ring finger; denied any redness, 
tenderness, or warmth in the right ring finger joint or any 
increase in the size of that joint; denied that he was taking 
medication for pain; denied dropping objects with his right 
hand or having trouble writing, combing his hair, or brushing 
his teeth; and averred that he had difficulty gripping his 
gun because of pain and decreased range of motion in the 
right ring finger and had to compensate with other fingers.  
The examiner found on objective examination that there were 
no evident nodules, erythema, or effusions of the right hand 
and in particular, the right [ring] finger; that the veteran 
could perform finger flexion with thumb to each fingertip and 
to the base of the little finger; that the fingers could 
fully extend when in close approximation to each other and 
when aligned with the forearm; that there was no deviation of 
the fingers to the side; that the joint surfaces were smooth 
without swelling, bogginess, or tenderness; that there were 
no bony overgrowths in the distal interphalangeal joints; 
that the veteran could grasp objects without difficulty, 
including gripping and picking up a coin; that sensation was 
intact and motor strength was 5/5; that there was a bow in 
the right [ring] finger not evident in the left; that there 
was decreased strength, 4/5, in the right ring finger; and 
that right and left hand grips were good and equal.  X-rays 
taken of the right ring finger resulted in an impression of 
"[n]ormal."  The examiner's diagnosis for the right ring 
finger was "[m]inimal limitation of function of the right 
fourth finger, status post right fourth finger chip fracture 
and injury."  

Submitted in support of the claim were clinical records 
prepared by the veteran's private physician during the period 
December 2001 to April 2002.  A December 2001 note referred 
to a "prominent PIP [proximal interphalangeal] joint" of 
the right ring finger and showed that the veteran was 
prescribed medication for pain in this joint and other joints 
throughout the body.  Letters written by the physician in 
January and February 2002, also submitted in support of the 
claim, asserted that the veteran had arthritis in his right 
fourth finger and in other joints that was related to "mild 
osteoarthritis" and required the use of medication.

The veteran was given a VA examination of the hand, thumb, 
and fingers in May 2002.  The examiner reported that the 
veteran said that he had pain in his right ring finger, 
especially in the cold weather; that he took the pain 
medication prescribed by his physician but only 
intermittently; that the finger became stiff but not red or 
swollen; that he would twist the finger to pop the joint when 
it became stiff; and that he had constant bony enlargement, 
and some deformity, of the finger.  The examiner noted that 
the veteran said that he was working as a police officer 
approximately 40 hours per week; that he was able to pull the 
trigger of his gun with his right index finger and to hold 
the gun in his right hand; that his right hand impairment 
decreased his ability to grip a steering wheel and he 
compensated by using his left hand; and that he has not found 
himself in any situation in which that his hand or other 
orthopedic impairments prevented him from performing the 
duties of his job.  The examiner found on objective 
examination that there was "bony enlargement of the right 
ring finger on the dorsal aspect just distal to the proximal 
interphalangeal joint with bony enlargement of the proximal 
and of the middle phalanx" but with no tenderness of either 
the area or the joint; that there were no other bony 
deformities of the other fingers or hand joints; that range 
of motion of the proximal interphalangeal joint of the right 
ring finger was limited, with extension to 175 degrees and 
flexion to 90 degrees; that the veteran could flex all the 
fingers of his right hand to bring the tips of his fingers to 
the lateral crease of the palm of the hand; and that all five 
fingers [of the right hand] had 5/5 strength of the extensor, 
flexor, and interosseous muscles, respectively; that grip 
strength [of the right hand] was 5/5.  X-rays taken of the 
right hand resulted in an impression of "no significant 
findings."  The examiner's diagnosis for the right ring 
finger was "[c]hip fracture of the right ring finger."  
Diagnostic commentary noted that the veteran had "slight 
bony deformity of the right [ring] finger with an inability 
to fully extend his right ring finger."  

Rating

The history of the veteran's right ring finger disability has 
been reviewed.  However, "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The evidence shows that the veteran is right handed.  
Therefore, the right ring finger disability affects his major 
hand.  Under the laws administered by VA, a distinction is 
made between major (dominant) and minor hands for rating 
purposes.  See 38 C.F.R. § 4.69 (2003).

As noted above, the criteria for evaluating finger 
disabilities were revised from an effective date of August 
26, 2002.  See 67 Fed. Reg. 48,784-797 (2002).  When the law 
controlling an issue changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary, see Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991), although revised 
criteria cannot be used to determine what rating is warranted 
for a disability prior to their effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  VA adjudicators must consider 
whether revised or former rating criteria are more favorable 
to a claim and apply the more favorable criteria to the 
extent permitted by law.  See VAOPGCPREC 3-2000 (April 10, 
2000).

In this case, the Board finds that outcome of the claim is 
the same under the former and the revised criteria for 
evaluating finger disabilities.

The current, noncompensable evaluation of the residuals of a 
chip fracture of the right ring finger was rendered under 
Diagnostic Code 5227, as in effect prior to the revisions.  
See 38 C.F.R. § 4.71a. Diagnostic Code 5227 (2002).  
Diagnostic Code 5227 concerns ankylosis.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  The former rating 
provisions contain specific rules for classifying the 
severity of ankylosis of a finger or multiple fingers.  
Ankylosis of both the metacarophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, is rated as amputation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, preliminary note 1 (2002).  
Ankylosis of both the metacarpophalangal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, is rated as unfavorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227, preliminary 
note 2 (2002).  When only one joint of a digit is ankylosed 
or limited in its motion, the determination is made on the 
basis of whether motion is possible to within 2 inches (5.1 
cms.) of the median transverse fold of the palm; when so 
possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5227, preliminary note 3 (2002).  

Neither the medical evidence nor the veteran's own statements 
indicate that the veteran's right ring finger is ankylosed, 
including in the specific ways described by these provisions.  
There is no evidence that any of the joints of that finger 
are immobile or consolidated in any position, whether 
"favorable" or "unfavorable" as defined by these criteria.  
There is no showing that the metacarpophalangal and proximal 
interphalangeal joints of the right ring finger are 
ankylosed.  There is no evidence that the veteran is unable 
to bring his right ring finger, with the his other fingers, 
to the transverse fold of his palm - - in fact, all of the 
evidence shows the opposite.  However, were it shown that 
veteran's right ring finger is anklylosed in favorable or 
unfavorable position, that impairment would not be 
compensable under the former rating criteria.  Diagnostic 
Code 5227 provides that ankylosis of any finger other than 
the thumb, index finger, or middle finger, and whether of the 
major of the minor hand, is to be rated as noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  

For amputation of the ring finger of the major hand, 
Diagnostic Code 5155 requires a 10 percent evaluation when 
the amputation is without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto, and a 20 
percent evaluation when the amputation if with metacarpal 
resection (more than one-half of the bone lost).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (2003).

In this case, the standard set forth in the former rating 
provisions for evaluating ankylosis of the finger as 
amputation has not been met.  There is no showing that the 
veteran's right ring finger is ankylosed.  The standard set 
forth in the former rating provisions for evaluating a finger 
disability by analogy with amputation, inability and to bring 
the finger to within 2 inches (5.1 cms.) of the transverse 
fold of the palm, is not satisfied.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227, preliminary note 1 (2002).  

Thus, under the former criteria for evaluating finger 
disabilities, the right ring finger disability presented in 
this case does not warrant a compensable schedular rating.

The conclusion is the same when the disability is considered 
under the criteria for evaluating finger disabilities.  Under 
the revised rating provisions, finger disabilities can be 
rated on the basis of ankylosis or limitation of motion.

The revised rating provisions contain specific rules for 
classifying the severity of ankylosis of the index, long, 
ring, and little fingers.  If both the metacarpophalangeal 
and proximal interphalangeal joints of a digit are ankylosed, 
the ankylosis is evaluated as unfavorable, even though each 
joint is individually fixed in a favorable position.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, preliminary 
note 3ii (2003).  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed and there is a gap of more 
than two inches (5.1 cm.) between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, the ankylosis is evaluated as 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
preliminary note 3iii (2003).  If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, the ankylosis is evaluated as favorable.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230, preliminary note 3iv 
(2003).  

Neither the medical evidence nor the veteran's own statements 
indicate that the veteran's right ring finger is ankylosed, 
including in the specific ways described by these provisions.  
There is no showing that both the metacarpophalangeal and 
proximal interphalangeal joints are ankylosed.  There is no 
showing that one of these finger joints is ankylosed and the 
veteran is unable to bring the right ring finger, when flexed 
to the extent possible, to within two inches (5.1 cm.) of the 
proximal transverse crease of the right palm or to the point 
where it is touching the proximal transverse crease of the 
right palm.  However, were it shown that veteran's right ring 
finger is anklylosed in favorable or unfavorable position, 
that impairment would not be compensable under the revised 
rating criteria.  Revised Diagnostic Code 5227 indicates that 
ankylosis of the ring or little finger, and whether of the 
major or minor hand, is to be rated as noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003).  Were 
ankylosis shown, Diagnostic Code 5257 would require 
consideration of whether an additional evaluation was 
warranted for "resulting limitation of motion of other 
digits or interference with overall function of the hand."  
38 C.F.R. § 4.71a, Diagnostic Code 5227, note (2003).  The 
Board notes that there are no medical findings that the 
veteran's right ring finger disability has produced either of 
those effects.  The VA examination reports of February 2001 
and May 2002 indicate that the veteran complained of some 
limitation of function of his right ring finger but not of 
the right hand.  The February 2001 VA examination resulted in 
a diagnosis of minimal limitation of function of the right 
ring finger.  However, VA examiners assessing the functioning 
of the veteran's right hand have found no impairment of that 
functioning, nor are there private medical findings to the 
contrary.  Neither VA nor private evaluations of record have 
identified any limitation of the other fingers of the 
veteran's right hand.  

Nor has the standard set out the revised rating provisions 
pertaining to finger disabilities for evaluating ankylosis by 
analogy with amputation been met in this case.  The revised 
rating provisions require that if both the 
metacarpophalangeal and the proximal interphalangeal joints 
of a digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, the 
condition is evaluated as amputation without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
preliminary note 3i (2003).  There is no showing that the 
veteran's right ring finger is ankylosed in any joint or that 
the disability involves rotation or angulation of a bone.  
The most recent VA examination, that of May 2002, confirmed 
that the veteran's right ring finger had a bony enlargement 
on the dorsal aspect just distal to the proximal 
interphalangeal joint, but the examination did not identify 
any rotation or angulation of the bone and did not find any 
ankylosis.  The February 2001 VA examination identified a bow 
in the right ring finger, but did not cite any deviation or 
angulation of the bone, noting instead that the fingers of 
the right hand did not deviate to the side but were aligned 
with the forearm, and did not find any ankylosis.  Under the 
former rating provisions, therefore, the veteran's right 
finger disability does qualify for evaluation by analogy as 
amputation under Diagnostic Code 5155.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (2003).

Under the revised rating criteria for finger disabilities, 
individual digits may be evaluated on the basis of limitation 
of motion.  The lay and medical evidence in this case shows 
that the veteran has a limited range of motion in his right 
ring finger.  He has complained of this during VA 
examinations.  The May 2002 VA examination report notes that 
the veteran is unable to fully extend that finger and 
describes the range of motion in the proximal interphalangeal 
joint of that finger as 175 degrees of extension and 90 
degrees of flexion.  The revised provisions for rating finger 
disabilities state that for digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  38 C.F.R. § 4.71(a), Diagnostic Codes 5216-5230, 
preliminary note (1) (2003).  By this standard, the veteran 
has limitation of range of motion in the proximal 
interphalangeal joint of his right ring finger.  However, the 
revised rating provisions concerning finger disabilities do 
not authorize a compensable rating for limitation of motion 
of the ring or the little finger.  Diagnostic Code 5230 
indicates that limitation of motion of the ring or the little 
finger, whether of the major of the minor hand, is to be 
rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2003).  

Thus, a compensable evaluation for the veteran's residuals of 
a chip fracture of the right ring finger is unwarranted under 
either the former or the revised rating provisions concerning 
finger disabilities.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. 
App. 589, and has found in light of the evidence that none 
permits an evaluation of the veteran's right finger 
disability that is greater than noncompensable.  In 
particular, the Board has considered whether a compensable 
evaluation could be assigned for arthritis.  Some current 
medical assessments of record, specifically, those of his 
private physician citing "mild osteoarthritis" in January 
and February 2002, and an earlier medical assessment, that of 
the VA examiner in November 1993 citing "[p]ossibl[e] early 
degenerative joint disease," suggest that the veteran may 
have arthritis of the right ring finger.  Arthritis of a 
joint is rated under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  For that provision to 
be applied, however, the evidence must show that arthritis 
has been established by X-ray findings.  Id.  None of the 
evidence presented in this case shows that arthritis of the 
right ring finger has ever been found with X-rays.  
Therefore, a compensable rating for arthritis of the right 
ring finger is not available in this case.

It has been shown that the veteran has suffered some 
limitation of motion of his right ring finger, some "minimal 
limitation of function" of that finger, and has pain in that 
finger.  Accordingly, the Board has considered whether there 
should be an augmented rating in this case for functional 
loss, including from pain, as is required in some instances 
by the regulations, and the judicial precedent applying them, 
that are noted above.  See Schafrath, 1 Vet. App. 589; 
Deluca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  However, 
it is well established that when a rating is the highest 
possible assignable for the disability under a diagnostic 
code pertaining to limitation of motion, an augmented rating 
may not be granted on the basis of he is not entitled to an 
augmented rating by virtue of those regulations.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the 
highest rating that could be assigned under any diagnostic 
code for limitation of motion of the right ring finger is the 
noncompensable rating required by Diagnostic Code 5230 
(2003).  Therefore, the veteran would not be entitled to an 
augmented rating for his right ring finger disability on the 
basis of functional loss.  As well, it is noted that 
limitation of function of the right ring finger has been 
found to be "minimal" and even by his own account, does not 
decrease the ability of the veteran to use his right hand or 
to perform the duties that go with his job.  Although the 
veteran cites residual pain in the right ring finger, pain 
alone is not a disability for which compensation may be paid.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part, vacated in part, and remanded, sub. nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Therefore, there is no basis under the Schedule for Rating 
Disabilities for assigning an evaluation in excess of the 
current noncompensable for the veteran's residuals of a chip 
fracture of the right ring finger.  The preponderance of the 
evidence in this record is against the veteran's claim.  
38 U.S.C.A. § 5107(b).

Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002). 

It has not been shown that the veteran ever has been 
hospitalized, much less repeatedly, for his right ring finger 
disability.  The veteran, a police officer, has averred that 
the disability has affected to some degree his functioning on 
his job.  Specifically, the evidence shows, he has said that 
it has caused him some difficulty in gripping his gun and the 
steering wheel of his car.  However, industrial impairment is 
a factor contemplated by the rating schedule.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.10 
(2003).  There is no evidence, including any account offered 
by the veteran, that his right finger disability has markedly 
interfered with his employment or is otherwise so exceptional 
or unusual as to fall outside the scope of the rating 
schedule.  

Accordingly, the Board finds that the criteria for referral 
of the veteran's right finger disability for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  Shipwash v. Brown, 8 Vet App 218, 227 
(1995).


ORDER

An increased evaluation for the residuals of a chip fracture 
of the right ring finger is denied.



	                        
____________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



